DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
Response to Amendment
Claims 1-13 and 16-17 are currently pending in this Application with claims 14-15 being withdrawn from further examination.
Claim Interpretation
Claim 17 is not rejected over 35 U.S.C. 112(b) because despite the fact that it claims “at least 0.1 µm” for the thickness of the first metallic layer, said claim depends from claim 1; therefore, it cannot broaden the thickness range beyond the recitation of claim 1.
Thus, claim 17 is interpreted to mean that the thickness of the first metallic layer is between 0.1 µm to 0.5 µm.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0205676 to Tian et al. (hereinafter Tian) in view of U.S. Patent Application No. 2013/0014445 to Wang et al. (hereinafter Wang) and with evidence from U.S. Patent Application No. 2004/0047813 to Yano et al. (hereinafter Yano).

With respect to claim 1, Tian discloses an abrasive article comprising a plurality of abrasive particles which have a first and second coatings, and wherein said particles are affixed onto a substrate using a bonding layer having a composition of a metal or metal alloy (Tian, abstract, Figure 2, [0009], [0033], and [0057]). The bonding layer comprises of materials such as metal or metal alloys, and thus, it is taken to read on the claimed “metallic matrix”. Furthermore, the reference discloses that the abrasive particles can be a combination of the listed materials which include materials such as diamond as well as nitrides. Due to the fact that he reference is open to the use of a “combination” of different disclosed materials (Tian, [0033]), it is taken that a combination of any and all of the disclosed list may be used such as a combination of diamond and nitrides. The disclosure on diamond is taken to read on the claimed abrasive particles obvious. 
Tian does not expressly and/or literally disclose that silicon nitride is a known nitride in the field of abrasive industry.
Wang, drawn to abrasive articles, discloses that among nitrides, silicon nitride is a known abrasive grain (Wang, abstract, [0080]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tian in order to include silicon nitride as their disclosed nitrides as abrasive grains motivated by the fact that silicon nitride is a known nitride in the field of abrasive articles as that shown by Wang. Considering the fact that Tian discloses a combination of different abrasive grains, it would be well within the scope of a skilled artisan to have considered the use of a combination of diamond and silicon nitride. Although Tian or Tian in view of Wang 
This is especially in light of the fact that as evidenced by Yano, diamond has a hardness of 10 which is higher than the hardness of silicon nitride which is 9 (Yano, [0011]). Therefore, the disclosure of Tian in view of Wang as evidenced by Yaho is taken to render diamond as abrasive grain and silicon nitride as filler particles wherein silicon nitride has a lower hardness than diamond obvious. Again, it is important to note that irrespective of the combination of Tian in view of Wang referring to silicon nitride in the category of abrasive particles, again, it is noted that silicon nitride is the same material as one of those disclosed in the present Application under examination, as well as dependent claim 6, as a preferred filler material particle.
With respect to the claimed feature of the filler particle having a metallic layer coated to at least part of it wherein such metallic layer is less than 0.5 micron, it is noted that Tian is drawn to applying two coatings onto its abrasive particles, wherein silicon nitride is included therein, and wherein Tian discloses that one coating is disclosed as the first coating of a metallic type material and the thickness of the first coating layer can be at least about 1% of the average particle size of the abrasive particles (Tian, [0036], [0038], and [0041]). Tian discloses an average particle size of abrasive grain of at least about 0.1 microns (Tian, [0035]); thus, the thickness of the first coating layer would be 
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).

With respect to claim 2, Tian discloses an abrasive article having a bonding layer of metallic material which is taken to render the claimed “metallic matrix” obvious. With respect to the recitation of the metallic matrix component comprising a plurality of metallic “particles”, it is noted that the claims are drawn a finally formed abrasive article, 

With respect to claim 5, the combination of Tian in view of Wang as evidenced by Yano renders claim 5 obvious; this is in particular because Tian is drawn to the use of a plurality of abrasive particles, and as noted above, included in that category, are diamond (i.e. claimed abrasive particles) as well as nitrides which was shown to render silicon nitride as filler obvious. Thus, the combination of references not only renders the use of a plurality of abrasive particles obvious but also renders the use of a plurality of filler particles obvious.

With respect to claim 6, the combination of references renders the use of silicon nitride obvious, and considering the fact that a combination of different abrasive grains can be used, it would be well within the scope of a skilled artisan to have utilized a combination of diamond and silicon nitride, wherein silicon nitride is one of the preferred materials claimed for filler particles. 

With respect to claim 7, as noted above, Tian discloses applying two coatings onto its abrasive particles, wherein silicon nitride which is included in the category of abrasive grains also read on one of the preferred filler particle materials. Tian discloses 
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 8, Tian in view of Wang as evidenced by Yano renders claim 8 obvious; this is in particular because Tian discloses that the first coating layer, i.e. claimed first metallic layer coating onto filler particles, can be formed such as that this coating can overly at least about 50% of the exterior surface area of the particles, which fillers would be included therein, and this exterior surface can be essentially the “entire exterior surface” of the particles.  
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 9, the combination of Tian in view of Wang as evidenced by Yano renders claim 9 obvious; this is in particular because the first coating layer of Tian can include metal and metal alloy materials (Tian, [0036]).

With respect to claim 10, the combination of Tian in view of Wang as evidenced by Yano renders claim 10 obvious; this is in particular because the first coating layer of Tian can include materials such as copper, silver or more (Tian, [0036]).

With respect to claim 11, the combination of Tian in view of Wang as evidenced by Yano renders claim 11 obvious; this is in particular because Tian discloses a second coating layer covering the first coating layer (Tian, [0043]).

With respect to claim 12, the combination of Tian in view of Wang as evidenced by Yano renders claim 12 obvious; this is in particular because Tian discloses the use of a plurality of abrasive particles, not just one single particle. 

With respect to claim 13, the combination of Tian in view of Wang as evidenced by Yano renders claim 13 obvious; this is in particular because Tian discloses diamond as one of the suitable abrasive particles (Tian, [0033]).

With respect to claim 16, claims 16 is rejected with claim 1 considering the fact that claim 16 is a product-by-process claim; this is because claim 16 claims the method through which the first metal coating is applied, i.e. via vapor deposition, onto the filler particles. With respect to product-by-process, it is noted that MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

With respect to claim 17, Tian teaches that the first coating layer has a thickness which is at least about 1%, at least about 5%, at least about 10%, or even at least about 12% of the average particle size of the abrasive particles (Tian, [0036], [0038], and [0041]). Tian, additionally, discloses that the thickness of the first coating layer is not greater than about 80%, not greater than about 70%, not greater than about 60%, not greater than 50%, not greater than 40%, or even not greater than about 30% of an average particle size of the abrasive particles (Tian, [0041]). Furthermore, Tian discloses an average particle size of abrasive grain of at least about 0.1 microns, or at least about 0.5 microns or even at least about 1 micron, and not greater than 500 microns, or not greater than 400 microns, not greater than about 300 microns, not greater than about 250 microns, not greater than about 200 microns, not greater than about 150 microns, or even not greater than about 100 microns (Tian, [0035]). Thus, it is evidenced that the reference teaches a first metallic layer thickness which has, at least, an overlapping, if not falling within the claimed range for some of the disclosed ranges. Taking the disclosure of the first coating layer having a thickness of not greater than about 30% of an average particle size of at least about 0.5 microns would result in a thickness of about 0.15 micron which falls within the claimed range. The reference also teaches overlapping ranges based on the disclosure of the reference. 
prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Wang and with evidence from Yano as applied to claim 1 above and further with evidence from U.S. Patent No. 5,304,461 to Inoue et al. (hereinafter Inoue). 
As noted above in the rejection of claim 2, the recitation drawn to metallic “particles” implies that starting material of the metallic matrix component are in particulate form; whereas, the claims are drawn to a finally formed abrasive article not to a process of manufacturing an abrasive article. Thus, considering the fact that the finally formed abrasive article can not be in particulate form, that aspect of claim 3 is considered rejected with claims 2 and 1. 
As for the hardness of the claimed metallic particles which refers to the hardness of the metallic matrix, it is noted that diamond is widely known as the hardest material; thus, it is inevitable that the hardness of the metallic matrix material as the disclosed material for the bonding layer, is lower than the hardness of diamond. This is further evidenced by Inoue which clearly discloses that diamond is the material very well known to have the highest hardness among all materials (Inoue, col. 2, lines 10-14).   

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Wang and with evidence from Yano as applied to claim 1 above and further in view of U.S. Patent Application Publication No. 2015/0290771 to Li.
Tian as evidenced by Wang and Yano renders an abrasive article having a metallic matrix and abrasive grains dispersed within the metallic matrix obvious, wherein the article also comprises filler particles having a hardness less than the hardness of the abrasive particles, and wherein the filler particles have a metallic layer coating of a thickness of less than 0.5 micron, as detailed out above. 
Tian discloses that the bonding layer, which reads on the claimed metallic matrix, comprises metals and alloys of metals such as copper, silver, tin, zinc, manganese, and more (Tian, [0057]). However, Tian as evidenced by Wang and Yano does not expressly and/or literally disclose that the coating onto filler particles comprises “bronze and” an alloy of elemental silver, elemental copper, elemental tin. 
Li, drawn to abrasive articles such as wire saw, disclose fillers such as silicon nitride having a coating, and abrasive particles (Li, [0010], [0028], [0039], [0044], [0051]-[0053]) dispersed in a metallic matrix of materials such as a combination of copper, silver, tin, and bronze (Li, [0049]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Tian as evidenced by Wang and Yano in order to include a metallic matrix/bond material of materials such as a combination of bronze and tine and silver and copper motivated by the fact that such a combination of metals and bronze alloy has been recognized and known in the art as a suitable metallic bond material as that taught by Li. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This is especially in light of the fact that the claims have been amended to include a thickness of 0.5 micron; whereas, U.S. Patent No. 3,40,2,035 to Marin teaches a thickness of one to two microns. 
Nevertheless, it is important to note that Applicant’s argument stating that paragraph [0005] of the present Application under examination presents “unexpected advantages” of the claimed features (Remarks, filed 02/01/2022, bottom of page 5 and page 6) is not found persuasive. It is, respectfully, submitted that no unexpected results has been presented as a result of using a thickness of “less than 0.5 micron” for a first metallic coating onto filler particles in the original disclosure of the present Application under examination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/
Primary Examiner, Art Unit 1731